Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The following is a Non-Final Office Action. Claims 1-20 are pending in this application and have been rejected below.      

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
 Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1 -20 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. 
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class.  Based on a facial reading of the claim elements, claims 1-20 fall within a statutory class of process, machine, manufacture, or composition of matter.  
With respect to Step 2A Prong One of the framework, the claims recite an abstract idea. Claim 1, 8, and 15 includes limitations reciting functionality that provides useful set of top K-quality plans based on rules, including: 
Obtaining a set of top-K quality plans…

which is an abstract idea reasonably categorized as a mathematical concept because each of the steps above recite mathematical concepts describing mathematical relationships, mathematical formulas or equations, and mathematical calculations.
Similarly, claims 2-7, 9-14, and 16-20 further recite the abstract concept identified above and/or further restrict the rules.  
With respect to Step 2A Prong Two, the claims do not include additional elements that integrate the abstract idea into a practical application. Claim 1 8 and 15 includes various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include a processor, computer, instructions, non-transitory computer-readable storage medium, etc.,.. When considered in view of the claim as a whole, Examiner submits that the additional elements are not additional elements that integrate the abstract idea into a practical application because, these elements are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f).  Examiner notes the claims are simply utilizing generic computer technology as a tool to perform the recited abstract idea.  As a result, claims 1 8 and 15 do not include additional elements that would integrate the abstract idea into a practical application under Step 2A Prong Two. 
Claims 2-7, 9-14, and 16-20 do not include any additional elements beyond those recited with respect to claim 1. As a result, Claims 2-7, 9-14, and 16-20 do not include additional elements that would integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1. 

As noted above, Claims 2-7, 9-14, and 16-20 do not include any additional elements beyond those recited with respect to claim 1. As a result, Claims  2-7, 9-14, and 16-20 do not include additional elements amounting to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1 8 and 15. 
Accordingly, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

   
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over 
Ruml (2008/0300706).

Regarding Claim 1, Ruml discloses:  A method, by a processor,(Figure 1, 0028 – planner coupled to a machine planning jobs for machine; 0057-0058-planner as a ”processor”) for providing top-K quality plans in a computing environment, comprising: 
obtaining a set of top-K quality plans using a quality bound for a planning problem;  (0042- six possible job solutions can be executed in 10 seconds or fewer)
reformulating the planning problem in one or more subsequent iterations and forbidding use of one or more of the set of top-K quality plans
(0042-  In a case where six possible job solutions can be executed in 10 seconds or fewer, but only one solution performs events a, b, and c in the desired order, then constraint relaxer 108 may relax the ordering constraint (reformulating) to permit, for instance, events b and c to occur in any order so long as event a occurs first, (forbidding those job solutions with “b” or “c” first- “bac” “bca” “cab” and “cba”) which may result in a higher number of satisfactory job solutions.  As a related example, constraint relaxer 108 may completely remove the ordering constraint to make all six job plans available for selection and/or execution).

Regarding Claim 2, Ruhl in view of Anderson discloses:  The method of claim 1, further including receiving the planning problem and the quality bound for obtaining the set of top-K quality plans.   [0042] The planner 102 further comprises a constraint relaxer 108 that selectively relaxes and/or removes one or more constraints applied when generating and/or selecting a job solution, or plan, in order to make it easier to find a plan quickly by increasing the number of plans that may be generated or identified for a given job (planning problem). …. As an example, a temporal constraint may dictate that a preferred job plan has an execution time not greater than 10 seconds (quality bound), and an ordering constraint may dictate that events a, b, and c are performed in consecutive order.  In a case where six possible job solutions can be executed in 10 seconds or fewer, but only one solution performs events a, b, and c in the desired order, then constraint relaxer 108 may relax the ordering constraint to permit, for instance, events b and c to occur in any order so long as event a occurs first, which may result in a higher number of satisfactory job solutions.  As a related example, constraint relaxer 108 may completely remove the ordering constraint to make all six job plans available for selection and/or execution.)

(0042- As an example, a temporal constraint may dictate that a preferred job plan has an execution time not greater than 10 seconds)

Regarding Claim 4, Ruhl in view of Anderson discloses:   The method of claim 1, further including defining the quality bound as function of a optimal top quality plan. 
(0044- …….The satisfactory plan can then be used as an upper bound for subsequent planning searches for better plans in the allowed planning time.  Thus, system 100 provides a flexible framework that can be used with branch-and-bound, best-first, or any "anytime" search algorithm employed by the planner 102)

Regarding Claim 5, Ruhl in view of Anderson discloses:  The method of claim 1, further including forbidding different ordering of action steps in the one or more of the set top-K quality plans while iteratively reformulating the planning problem (0042… constraint relaxer 108 may relax the ordering constraint to permit, for instance, events b and c to occur in any order so long as event a occurs first (forbidding different ordering of “a” other than first) which may result in a higher number of satisfactory job solutions.  As a related example, constraint relaxer 108 may completely remove the ordering constraint to make all six job plans available for selection and/or execution) until identifying one or more of the set top-K quality plans having a quality less than the quality bound.(0058- If a second satisfactory plan is identified at 1008, then a  determination may be made regarding whether plan P2 is better than plan P1, at 1010…If P1 is determined to be better than P2 (quality less than quality bound), then the method may proceed to 1014, where P1 is output or returned to a processor and/or planner component for execution.)  

 Regarding Claim 6, Ruhl in view of Anderson discloses: The method of claim 1, further including forbidding both the one or more of the set top-K quality plans and one or more equivalent plans to the one or more of the set top-K quality plans in relation to the planning problem. (0042- In a case where six possible job solutions can be executed in 10 seconds or fewer, but only one solution performs events a, b, and c in the desired order, then constraint relaxer 108 may relax the ordering constraint to permit, for instance, events b and c to occur in any order so long as event a occurs first, (forbidding those job solutions with “b” or “c” first- “bac” “bca” “cab” and “cba” which are also equivalent plans) which may result in a higher number of satisfactory job solutions.  As a related example, constraint relaxer 108 may completely remove the ordering constraint to make all six job plans available for selection and/or execution)

Regarding Claim 7, Ruhl in view of Anderson discloses: The method of claim 1, further including: identifying at least one top quality plan from the set of top-K quality plans during a reformulation of the planning problem;  (0042-… constraint relaxer 108 may relax the ordering constraint to permit, for instance, events b and c to occur in any order so long as event a occurs first, which may result in a higher number of satisfactory job solutions. (“abc” or “acb” as at least one top quality plan)  As a related example, constraint relaxer 108 may completely remove the ordering constraint to make all six job plans available for selection and/or execution 
and forbidding all remaining identified ones of the set of top-K quality plans and associated reordered equivalent quality plans of the set of top-K quality plans upon identifying the at least one top quality plan. (0042 - forbidding job solutions “bac” “bca” “cab” and “cba” which are also reordered equivalent plans) 
 
Claims 8-14 stand rejected based on the same citations and rationale as applied to Claims 1-7, respectively.

Claims 15, 16, 18, 19, and 20 stand rejected based on the same citations and rationale as applied to Claims 1, 2, 5, 6, and 7, respectively.

Claims 17 stand rejected based on the same citations and rationale as applied to Claims 3-4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
	2008/0071716 	 “Apparatus and method of planning through generation of multiple efficient plans“ 
 
[0065] The size of the grid can be used to control the range of the cost and quality,…If the candidate plan P has quality or cost outside of grid range at step 4 of the above algorithm, the plan is not registered in the grid, and the iteration continues.  The search procedure may use the bounds on resource and quality to perform an efficient pruning and avoid enumerating candidate plans that are outside of grid (cost and quality) range.)
2005/0267866 	“Determining validity ranges of query plans based on Suboptimality”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Ross whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623